FILED
                             NOT FOR PUBLICATION                            JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CANDIDA MALDONADO-VALLE,                         No. 09-71279

               Petitioner,                       Agency No. A097-739-198

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Candida Maldonado-Valle, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We

grant the petition for review and remand.

      In denying Maldonado-Valle’s asylum and withholding of removal claims,

the agency found Maldonado-Valle failed to establish past persecution or a fear of

future persecution on account of a protected ground. When the IJ and BIA issued

their decisions in this case they did not have the benefit of this court’s decisions in

Perdomo v. Holder, 611 F.3d 662 (9th Cir. 2010), Henriquez-Rivas v. Holder, 707
F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir.

2013), and Pirir-Boc v. Holder, No. 09-73671, 2014 WL 1797657 (9th Cir. May 7,

2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA

2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand

Maldonado-Valle’s asylum and withholding of removal claims to determine the

impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam). In light of this remand, we do not reach Maldonado-Valle’s

remaining challenges to the agency’s denial of her asylum and withholding of

removal claims at this time, nor do we reach her request for judicial notice.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                            2                                    09-71279